Citation Nr: 0915675	
Decision Date: 04/27/09    Archive Date: 05/07/09

DOCKET NO.  05-28 627A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a small airway 
disease.

2.  Entitlement to an initial rating in excess of 10 percent 
for bilateral bony calcaneal spurs, plantar fasciitis and pes 
planus (claimed as bilateral heel pain, bone spurs, and pes 
planus).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1979 to July 
1992, and from June 1996 to September 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina, which, inter alia, granted 
the Veteran's claim for service connection for bilateral bony 
calcaneal spurs, plantar fasciitis and pes planus (claimed as 
bilateral heel pain, bone spurs, and pes planus), and 
assigned a 10 percent disability rating, effective May 28, 
2004; and denied service connection for a small airway 
disease.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Additional development is needed prior to further 
consideration of the Veteran's claims for service connection 
for a small airway disease, and for an initial rating in 
excess of 10 percent for bilateral bony calcaneal spurs, 
plantar fasciitis and pes planus (claimed as bilateral heel 
pain, bone spurs, and pes planus).  VA's duty to assist 
includes a duty to provide a medical examination or obtain a 
medical opinion where it is deemed necessary to make a 
decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2008); Duenas v. 
Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. 
App. 69 (1995).

With respect to the Veteran's small airway disease, a service 
treatment record dated September 1988 shows that the Veteran 
was "found to have significant small airways dysfunction" 
on his pulmonary function tests (PFT's).  Subsequently, the 
Veteran has reported in his February 2005 notice of 
disagreement, and again in his September 2005 substantive 
appeal, that his difficulty breathing has worsened with age.  
The Veteran's assertions on appeal with respect to his 
current condition constitute competent lay evidence, because 
they are provided by a person who has actual knowledge of 
facts and circumstances, and convey matters that can be 
observed by the five senses.  38 C.F.R. § 3.159(a)(2).  
Moreover, because the Veteran presents competent lay evidence 
of persistent or recurrent symptoms of a disability, has 
evidence that establishes that he had the condition in 
service, and can show that the information and evidence of 
record indicates that the claimed disability or symptoms may 
be associated with the established condition in service, he 
is entitled to a medical examination.  38 C.F.R. 
§ 3.159(c)(4).

With respect to the Veteran's service-connected bilateral 
bony calcaneal spurs, plantar fasciitis and pes planus 
(claimed as bilateral heel pain, bone spurs, and pes planus), 
the Board notes that it has been nearly four-and-a-half years 
since the Veteran's last VA examination.  Moreover, the 
Veteran has alleged in both his February 2005 notice of 
disagreement and his September 2005 substantive appeal that 
he has "to walk with a hop daily," and that he is 
"currently unemployed due to my foot ailment."  
Additionally, the Veteran's representative requested in his 
April 2009 informal hearing presentation that the Veteran be 
provided with a new VA examination for this condition.  In 
light of the above, the Veteran should be scheduled for a new 
VA examination to ascertain the degree of disability 
currently associated with his service-connected condition.

On remand, the agency of original jurisdiction (AOJ) should 
obtain all of the medical records showing treatment for a 
small airway disease and for bilateral bony calcaneal spurs, 
plantar fasciitis and pes planus (claimed as bilateral heel 
pain, bone spurs, and pes planus) since November 2004, which 
are not already of record.

Further, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the VA notice requirements of 38 
U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was not provided with notice of 
the type of evidence necessary to establish a disability 
rating or an effective date with respect to his bilateral 
bony calcaneal spurs, plantar fasciitis and pes planus 
(claimed as bilateral heel pain, bone spurs, and pes planus), 
or if service connection is granted with respect to his 
claimed small airway disease.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a corrective notice 
that explains the information and evidence 
not of record needed to establish an 
initial disability rating and an effective 
date for his bilateral bony calcaneal 
spurs, plantar fasciitis and pes planus 
(claimed as bilateral heel pain, bone 
spurs, and pes planus), and, if service 
connection is granted on appeal, for his 
claimed small airway disease, as outlined 
by the Court in Dingess, supra.  The 
claims file must include documentation 
that VA has complied with VA's duties to 
notify and assist the Veteran.

2.  Ask the Veteran to identify all health 
care providers that have treated, or 
evaluated, him for bilateral bony 
calcaneal spurs, plantar fasciitis and pes 
planus (claimed as bilateral heel pain, 
bone spurs, and pes planus) or for small 
airway disease, since November 2004, and 
attempt to obtain records from each health 
care provider that he identifies who might 
have available records, if not already in 
the claims file.  If records are 
unavailable and future attempts to 
retrieve the records would be futile, 
notations to that effect should be made in 
the claims folder.

3.  After completion of the above, 
schedule the Veteran for a respiratory 
examination, by an appropriate specialist, 
to determine the nature, extent, and 
etiology of his claimed small airway 
disease.  The claims file should be made 
available to, and be reviewed by, the 
examiner in connection with the 
examination, and the examiner's report 
should so indicate.  All indicated tests 
and studies should be undertaken.  The 
examiner should express an opinion as to 
whether the Veteran has a small airway 
disease, and, if so, whether it is at 
least as likely as not (meaning 50 percent 
or more probable) that the Veteran's small 
airway disease was caused or aggravated by 
his time in service.  Rationale for 
opinions expressed should be given in 
detail.  If it is not possible to provide 
an opinion, the examiner should state the 
reasons therefor.

4.  After completion of the above, 
schedule the Veteran for a foot 
examination, by an appropriate specialist, 
to determine the nature, extent and 
severity of his service-connected 
bilateral bony calcaneal spurs, plantar 
fasciitis and pes planus (claimed as 
bilateral heel pain, bone spurs, and pes 
planus).  The claims file should be made 
available to, and be reviewed by, the 
examiner in connection with the 
examination, and the examiner's report 
should so indicate.  The examiner should 
perform any tests or studies deemed 
necessary for accurate assessments.  The 
examiner should report all symptoms 
attributable to the service-connected 
disabilities of the feet.  The rationale 
for any opinions and all clinical findings 
should be given in detail.  If it is not 
possible to provide an opinion, the 
examiner should state the reasons why.

5.  After completion of the above, the AOJ 
should readjudicate the issues of 
entitlement to service connection for a 
small airway disease, and entitlement to a 
higher initial rating for bilateral bony 
calcaneal spurs, plantar fasciitis and pes 
planus (claimed as bilateral heel pain, 
bone spurs, and pes planus).  If any 
determination remains unfavorable to the 
Veteran, he should be provided with a 
supplemental statement of the case, and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purposes of this remand are to comply with due process of law 
and to further develop the Veteran's claim.  No action by the 
Veteran is required until he receives further notice; 
however, the Veteran is advised that failure to cooperate by 
reporting for examination without good cause may have adverse 
consequences on his claims.  38 C.F.R. § 3.655 (2008).  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the above.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




